MEMORANDUM **
Wanping Huang, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“U”) denial of his applications for asylum and withholding of removal and relief under the Convention Against Torture (“CAT”). We review for substantial evidence an adverse credibility determination. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination based on a demeanor finding, an inconsistency between petitioner’s application and testimony regarding his flight after his arrest, and an implausibility regarding his faith and arrest. See id. at 1043-45.
Because petitioner failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir .2003).
Petitioner failed to raise the CAT claim in his opening brief and therefore waived this claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.